Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-8 are directed towards a system (i.e., a manufacture), claims 9-16 are directed towards a method (i.e., process), and claims 17-20 are directed towards a non-transitory computer readable medium (i.e., a manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in 
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 9, and 17 are substantially similar and recite a judicial exception illustrated by:
	store a regulatory-based algorithm; 
	receive an alphanumeric identifier of an object, 
	predict that the object is included within one or more regulatory categories 	via execution of the regulatory-based algorithm that receives the identifier of the object as an input and classifies the object into the one or more regulatory categories, and 
	retrieve regulation information about the one or more predicted regulatory categories for at least one jurisdiction associated with the object; and 
	output the retrieved regulation information about the one or more predicted regulations for display
	As such, the judicial exception illustrated by the limitations above comprise functions associated with regulations associated with an object identifier.
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	The Examiner notes the specification states (emphasis added):
Product compliance requires discrete manufacturers to comply with product-related environmental regulations such as the European Directive for the Restriction of Hazardous Substances (EU RoHS) and the Registration, Evaluation, Authorization and Restriction of Chemicals (REACH) which includes Substances of Very High Concern (REACH SVHC). For the automotive industry, collaboration and electronic data exchange over the IMDS (International Material Data System) is enforced. These regulations comprise laws which states that certain types of substances that can be hazardous if not properly managed shall not be manufactured or sold unless they have been registered in accordance with the relevant provisions therein. Failure to comply with these regulations can lead to pressures such as penalties/fines and even imprisonment. (0001)
Due to the severe consequence that can occur from failed or mistaken compliance, a compliance expert typically reviews a product and determines whether the product falls within a regulatory group (e.g., benzene, lead, mercury, methanol, phthalates, etc.) This requires the expert user to manually read the ingredients and identify which regulations are relevant. Each ingredient may fall within multiple different regulations, and each product may include many (e.g., dozens or even hundreds) of ingredients. Therefore, the process of regulatory compliance can be time-consuming with no room for error. Also, experts are limited in number. Accordingly, what is needed is an improved mechanism for product compliance. (0002; see also 0012-0019)

	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
 fundamental economic principles or practices (i.e., mitigating risk), commercial or legal interactions (i.e., legal obligations) and managing personal behavior or relationships or interactions between people (including following rules or instructions) in that they are directed to functions associated with regulations associated with an object identifier to minimize risk associated with noncompliance.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) comprising mental processes, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with the first and second process flow. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
 See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a computing system comprising a storage, a machine learning algorithm, an interface, a user interface, and a non-transitory computer readable medium comprising instructions which when executed by a processor cause a computer to perform a method in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “The system described herein may be embodied as a service, an application, a program, or the like, which is hosted by a central computing system such as a database, a cloud platform, a web server, or the like. As another example, the system may be implemented locally on a user device, an on-premises server, etc.,” (0020), “FIG. 1 illustrates a system architecture of a database 100 in accordance with an example embodiment. It should be appreciated that the embodiments are not limited to architecture 100 or to a database architecture, however, FIG. 1 is shown for purposes of example,” (0021), “Each data item may be assigned a globally unique identifier (GUID)... GUIDs may be created in multiple ways including, but not limited to, random, time-based, hardware-based, content-based, a see instant specification at 0019-0030, 0040-0043, 0048-0050, 0053-0055). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity and perform mental processes) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, 
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2-5, 10-13, and 18-19 merely further limit the abstract idea as related to the alphanumeric identifier and do not add anything beyond the abstract idea. 
Claims 6, 7, 14, 15, and 20 merely further limit the abstract idea as related to the regulatory category associated with the object and do not add anything beyond the abstract idea.
	Claims 8 and 16 merely further limit the abstract idea by introducing the aspect of a mathematical concept (i.e., determining and outputting a confidence value for each of the one or more predicted regulatory categories of the object), and do not add anything beyond an abstract idea. Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. Claims 8 and 16 merely further limit the abstract idea by introducing the aspect of a mathematical concept (i.e., determining and outputting a confidence value for each of the one or more predicted regulatory categories of the object), and do not add anything beyond an abstract idea.
Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012) (a computer “employed only for its most basic function … does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”).
At best, the claims describe certain methods of organizing human activity, mental processes, and mathematical concepts through the use computing components as tools to execute generic computer functions to implement an abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an 
	Therefore, claims 1-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, U.S. Patent Application Publication 20120278250, in view of Sheth, U.S. Patent Application Publication 20180322512.
Regarding Claims 1, 9, and 17, the claims are substantially similar and will be addressed together below. Substantially similar dependent claims will be addressed together, as indicated. The discussion of prior art to address elements of a limitation may also apply to substantially similar elements of subsequent limitations.
	Regarding claims 1, 9, and 17:
	Miller — which is directed to systems and methods for classifying goods for export — discloses: 
	(claim 1) 1. A computing system comprising: 
	(claim 9) A method comprising:
	(claim 17) [A non-transitory computer readable medium] comprising instructions which when executed by a processor cause a computer to perform a method comprising: a storage configured to store [a regulatory-based method]
	[systems and methods for computer systems for the classification of goods (0002, Fig. 1); The auxiliary computer (103) also may be a standalone machine, or may have access to external resources such as an external memory or database (107). In an embodiment, multiple auxiliary computers have access to a shared memory such as a database (104) (0048); the software may instead be installed on the personal computer (101) (0044)] The Examiner interprets software as instructions which when executed by a processor cause a computer to perform a Miller discloses, “the term "software" refers to code objects, logic, or command structures, written in any language and executable in any environment designed to be executed by or on a computer. It should be recognized that software functionality can be hardwired onto a chip or into other hardware while still considering it software within the meaning of this disclosure,” (0045), Miller does not explicitly recite a non-transitory computer readable medium.
	[...] an alphanumeric identifier of an object, 
	[The "export" includes, but is not limited to, any good, item, technology, pharmaceutical, equipment, software, or information that has been, will be, or currently is being sent, mailed, or otherwise transmitted, from one country to another country (0038); The "classification report," as used herein, is the report generated by the system of the current disclosure, and generally will comprise a type of government classification, or any other classification, of the export...Generally, in most instances, the export will be regulated by the EAR, and this report will thus comprise the Export Control Classification Number ("ECCN") associated with the export (0039); in most instances, the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes (0041)] As described by Miller, the ECCN is an alphanumeric classification of an export, which may be any good or item. 
	predict that the object is included within one or more regulatory categories 	
	[The system and methods disclosed herein are principally designed for providing specific classification and regulations to an exporter (0036; see also 0002, 0012, 0016, 0021, 0064); A key to determining the level of export control for a particular export is determining the specific Export Control Classification Number ("ECCN"), and an exporter is obligated to correctly classify the export's ECCN to determine the associated controls (0010); the classification report of the system comprises an ECCN classification (0017)] The Examiner interprets the disclosure as related to determining the associated controls of the export based on the ECCN as predicting that the object is included within one or more regulatory categories.	
	via [...] classifies the object into the one or more regulatory categories, and 
	[The "export" includes, but is not limited to, any good, item, technology, pharmaceutical, equipment, software, or information that has been, will be, or currently is being sent, mailed, or otherwise transmitted, from one country to another country (0038); While military hardware is an obvious example of an area where export controls exist, it is not the only one. Certain items, for example some precision scientific instruments, aerospace technology, electronics, pharmaceuticals, and computer technology, while not military devices per se, can also be used by a foreign government to create certain types of military hardware that the United States would prefer them not to have. The export of such items can also be controlled by the United States government. However, many of these are purely exported as commercial items without an obvious or intended military use. The export of such items, termed "dual-use," can also be controlled by the United States government and are subject to the export regulations discussed below. (0006)] Miller describes an export as any i.e., as indicated by an ECCN). 
	retrieve regulation information about the one or more predicted regulatory categories 
	[The system and methods disclosed herein are principally designed for providing specific classification and regulations to an exporter (0036; see also 0002, 0012, 0016, 0021, 0099); The second computer obtains export information and accesses the classification software via the network. Additionally, the classification software generates a request for initial export information and receives responses to the request for initial export information. Then, the classification software generates at least one request for additional export information based on the response to the requests for initial export information. Finally, in this embodiment, the classification software generates a classification report based on the response to the requests for additional export information (0016); The "classification report," as used herein, is the report generated by the system of the current disclosure, and generally will comprise a type of government classification, or any other classification, of the export (0039)] As described by Miller, the classification software generates a classification report to provide specific classification and regulations associated with an export to an exporter based on the ECCN.
	for at least one jurisdiction associated with the object; and
	[The United States and most other countries place restrictions on the types of goods that businesses which reside within those countries are allowed to export and import. While many goods and services flow freely between countries and over national borders, certain types of materials present concerns for governments should they be provided to a foreign entity. These are generally termed "controlled goods," and the failure to comply with the restrictions carries with it stiff penalties and the denial of export privileges (0004); Generally, in most instances, the export will be regulated by the EAR, and this report will thus comprise the Export Control Classification Number ("ECCN") associated with the export. However, in other instances, the export may not actually be governed by the Bureau of Industry and Security ("BIS"), and thus will not have an associated ECCN. While the regulations cited above are only United States regulations, one of ordinary skill in the art would readily recognize that the system of the current disclosure would be equally applicable to foreign country's export regulations and classification systems (0039; see also 0053, 0060, 0066 discussing jurisdiction associated with a classification; see also 0008-0009 discussing different laws and departments of the government which regulate exported goods); The dual government interests in promoting most exports and regulating certain exports has therefore led to the shaping of the United States exports laws and regulations (0008)] As described by Miller, the United States and most other countries place restrictions on the types of goods that businesses which reside within those countries are allowed to export and import (i.e., “controlled goods”), wherein the jurisdiction may fall under an organization or department within the government of a country, and wherein the jurisdiction associated with regulatory requirements may be associated with different countries (i.e., dual government interests is interpreted as different jurisdictional interests). The classification software generates a classification report to provide specific classification i.e., jurisdictions) the export will be transported between, in order to comply with the regulations and restrictions to avoid stiff penalties and the denial of export privileges.
	an interface configured to output the retrieved regulation information about the one or more predicted regulations for display via a user interface.  
	[Through a series of user inputs of information about the export entered at his/her own personal computer, the classification software installed on the remote auxiliary computer generates a classification report associated with the export and transmits the report to the personal computer via the Internet (0036; see also 0044, 0045; see also 0050 discussing rendering versions of electronic data associated with the classification report through a wireless interface associated with the computer; see also 0056-0057, 0099 discussing accessing the classifying software from any computer, including a smartphone and generating a classification report anywhere the internet is available)] 
	As discussed above, while Miller discloses, “the term "software" refers to code objects, logic, or command structures, written in any language and executable in any environment designed to be executed by or on a computer. It should be recognized that software functionality can be hardwired onto a chip or into other hardware while still considering it software within the meaning of this disclosure,” (0045), Miller does not explicitly recite a non-transitory computer readable medium.
	Particularly regarding:
	a storage configured to store a regulatory-based machine learning algorithm;
receive an alphanumeric identifier of an object and predict that the object is included within one or more regulatory categories via execution of the regulatory-based machine learning algorithm that receives the identifier of the object as an input and classifies the object into the one or more regulatory categories
	While Miller discloses storing software to perform the disclosed method, discloses an alphanumeric identifier of an object, and discloses predicting that the object is included within one or more regulatory categories, as discussed above, and also discloses receiving user input [Through a series of user inputs of information about the export entered at his/her own personal computer, the classification software installed on the remote auxiliary computer generates a classification report associated with the export and transmits the report to the personal computer via the Internet (0036)], in order to advance compact prosecution, while Miller may be interpreted as teaching or suggesting the broadest reasonable interpretation of receive an alphanumeric identifier of an object, the Examiner notes Miller does not explicitly recite receive an alphanumeric identifier of an object and does not explicitly recite a non-transitory computer readable medium and the storage and execution of a regulatory-based machine learning algorithm.
	However, Sheth teaches a non-transitory computer readable medium comprising instructions to perform a method, receiving an alphanumeric identifier of an object and the storage and execution of a regulatory-based machine learning algorithm.
	Sheth — which is directed to a system and method for automatically capturing, analyzing, and manipulating product information — discloses (note the portion in italics is what has not explicitly been addressed):
A non-transitory computer readable medium comprising instructions which when executed by a processor cause a computer to perform a method comprising:
	[The present disclosure relates to an information management computing system and related network computing systems for automatically capturing, analyzing, and manipulating product information (0002); The processor, or any machine utilizing one, may include non-transitory memory that stores methods, codes, instructions, and programs as described herein and elsewhere. The processor may access a non-transitory storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere (0282)] Sheth discloses a non-transitory computer readable medium comprising instructions to perform the disclosed method.
	a storage configured to store a regulatory-based machine learning algorithm... predict that the object is included within one or more regulatory categories via execution of the regulatory-based machine learning algorithm [...] and
	[an ingredient data system that ingests text and graphics of product labels associated with consumer products to check compliance with rules pertaining to what can be included on the product labels including a memory having instructions stored thereon (0033; see also 0026, 0037-0042, 0048, 0054); the text 104 and the graphics 106 on the labels 100 can be parsed, deconstructed, and digitized so that all of the data on the labels 100 and/or further data associated with the product can be used to identify and save the constituent information 122. The constituent information 122, derived from either the label 100 itself or from other sources, can be stored in a relational database. Various automatic computing methods can be used including machine learning to recognize the patterns in the constituent information 122 stored in the relational database (0147; see also 0148, 0154, 0173, 0177)] The Examiner interprets the disclosure as related to an ingredient data system that ingests text and graphics of product labels associated with consumer products to check compliance with rules and using machine learning to recognize patterns in the constituent information associated with a product label as teaching or suggesting storing and executing a regulatory-based machine learning algorithm. The Examiner interprets recognizing patterns in the constituent information associated with a product label as predicting that the object is included within one or more regulatory categories via execution of the regulatory-based machine learning algorithm.
	Additionally, regarding regulatory categories, Sheth further discloses:
	predict that the object is included within one or more regulatory categories via execution of the regulatory-based machine learning algorithm [...] and	 
	[the ingredient data management platform 20, 700 can associate all of the constituent information 122 obtained from the label of a food product with food codes recognized by the National Health and Nutrition Examination Survey based on the base attributes determined from the label... These NHANES food codes can be shown to aide in food-mapping to determine specific food compositions. In certain aspects of the present disclosure, the NHANES food codes can also be shown to serve as a reference value to drive a unified global approach and global standard giving the ability to classify every ingredient associated with the food product based on the NHANES food codes. In additional aspects of the present disclosure, the automatic assigning master attributes 124 to each of the food products is based on the base applying food codes recognized by the National Health and Nutrition Examination Survey to the product based on the base attributes 120 from the ingredients category (0204)] As described by Sheth, interprets the disclosure as related to associating constituent information associated with a food product label with food NHANES codes and food-mapping as predicting that the object is included within one or more regulatory categories.
	classifies the object into the one or more regulatory categories, and
	[In the many aspects, the consumer products having the product labels are selected from a group consisting of at least one of foods, beverages, consumer packaged goods, and personal items (0024, 0053); the compliance information is based on rules promulgated by a rulemaking authority associated with the consumer products (0037); Certain aspects of the present disclosure include categories, e.g. six categories, in which the base attributes 120 can be classified. In certain aspects, there can a be a rest-of-product module 810 that can serve as a catch-all when certain information does not pertain to the other categories. It will be appreciated in light of the disclosure that the types or number of categories, or both, into which the base attributes 120 can be arranged can vary based on the type of product (0171); includes applying food codes recognized by the National Health and Nutrition Examination Survey to the product based on the base attributes 120 from the ingredients category (0204)] Sheth discloses a plurality of categories associated with consumer products, wherein compliance information is based on rules promulgated by a rulemaking authority associated with the consumer products, which is interpreted as classifying the object into the one or more regulatory categories
that receives the identifier of the object as an input [...] 
	a processor configured to receive an alphanumeric identifier of an object, 
	[the mobile device of one of the users is configured to receive QR code data and to present the portion of the label view that pertains to the at least one of the consumer products that is associated with the QR code data. In many aspects, the mobile device is selected from a group consisting of at least one of a smartphone, a handheld scanner, a kiosk by the consumer, a wearable, and a computer (0099, 0195; see also 0093, 0107, 0111, 0114, 0118-0120, 0125, 0150, 0161-0162, 0183, 0195-0197 and elsewhere describing constituent information as comprising Universal Product Codes (UPC)); see also 0101 describing the label as comprising at least one food code recognized by the National Health and Nutrition Examination Survey); process and parse the text and graphics of images of the product labels to identify at least one piece of constituent information from the text and graphics, associate one or more base attributes to each piece of the constituent information, and assign one or more of the base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products having the product labels (0048)] The Examiner interprets the disclosure as related to a mobile device configured to receive QR code data, UPC data, and food code data, and processing and parsing the text and graphics of images of the product labels to identify at least one piece of constituent information from the text and graphics as teaching or suggesting receiving the identifier of the object as an input.
	Miller teaches systems and methods for classifying goods for export. Sheth teaches a system and method for automatically capturing, analyzing, and manipulating 
	The difference between Sheth and Miller is Miller does not explicitly recite a non-transitory computer readable medium, receiving an alphanumeric identifier of an object, and the storage and execution of a regulatory-based machine learning algorithm.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a system and method for automatically capturing, analyzing, and manipulating product information (as taught by Sheth) with the system and method for classifying goods for export (as taught by Miller) to automatically capture, analyze, and manipulate product information (Sheth 0002), automatically detect and deconstruct information typically displayed on the labels of products (Sheth 0002), and highlight to the user the food product to which the QR code pertains relative to other food products in a grouping of food products all of which can be related to the food product initially identified with the QR code so that the user can search for a food product with the QR code and receive the SmartLabel.RTM. brand label or consumer label view through the consumer user interface that compares many related food products relative to the food product identified by the QR code (Sheth 0197).

	Regarding claims 3 and 11, the combination of Miller and Sheth teaches the limitations of claims 1 and 9.
	Miller further discloses:
	wherein the alphanumeric identifier comprises an alphanumeric string including a combination of numbers and letters.  
	[As noted above, in most instances, the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes. The CCL is divided into ten broad categories that are further subdivided into five product groups, with first number of the five-character ECCN identifying the category to which the export belongs and the second letter identifying the product group, for example 1A001, 4B994, or 8D001 (0041)]

	Regarding claims 4 and 12, the combination of Miller and Sheth teaches the limitations of claims 1 and 9.
	Miller further discloses (the Examiner notes the portion in bold is what further limits the scope of claims 1 and 9 that has not been addressed):
	wherein, when executed by the processor, the regulatory-based machine learning algorithm determines whether the object is included in a regulatory category based on a plurality of segments of characters detected within the alphanumeric identifier.  
	[As noted above, in most instances, the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes. The CCL is divided into ten broad categories that are further subdivided into five product groups, with first number of the five-character ECCN identifying the category to which the export belongs and the second letter identifying the product group, for example 1A001, 4B994, or 8D001. The ten categories of the CCL, broken down into eleven options, are: 0--Nuclear Materials, Facilities & Equipment (and Miscellaneous Items); 1--Materials, Chemicals, Microorganisms, and Toxins; 2--Materials Processing; 3--Electronics; 4--Computers; 5 (Part 1)--Telecommunications; 5 (Part 2)--Information Security; 6--Sensors and Lasers; 7--Navigation and Avionics; 8--Marine; and 9--Propulsion Systems, Space Vehicles and Related Equipment. The five product groups of the CCL are: A--Systems, Equipment and Components; B--Test, Inspection and Production Equipment; C--Material; D--Software; and E—Technology (0041)]

	Regarding claims 5 and 13, the combination of Miller and Sheth teaches the limitations of claims 4 and 12.
	Miller further discloses:
	wherein, when executed by the processor, the regulatory-based machine learning algorithm determines whether the object is included in the regulatory category based on a sequence of the detected segments.  
	[As noted above, in most instances, the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes. The CCL is divided into ten broad categories that are further subdivided into five product groups, with first number of the five-character ECCN identifying the category to which the export belongs and the second letter identifying the product group, for example 1A001, 4B994, or 8D001. The ten categories of the CCL, broken down into eleven options, are: 0--Nuclear Materials, Facilities & Equipment (and Miscellaneous Items); 1--Materials, Chemicals, Microorganisms, and Toxins; 2--Materials Processing; 3--Electronics; 4--Computers; 5 (Part 1)--Telecommunications; 5 (Part 2)--Information Security; 6--Sensors and Lasers; 7--Navigation and Avionics; 8--Marine; and 9--Propulsion Systems, Space Vehicles and Related Equipment. The five product groups of the CCL are: A--Systems, Equipment and Components; B--Test, Inspection and Production Equipment; C--Material; D--Software; and E—Technology (0041)]

	Regarding claims 6, 14, and 20, the combination of Miller and Sheth teaches the limitations of claims 1 and 9.
	Miller further discloses:
	wherein the processor is configured to simultaneously predict whether the object is included in a plurality of different regulatory categories via execution of the regulatory-based machine learning algorithm.  
	[While military hardware is an obvious example of an area where export controls exist, it is not the only one. Certain items, for example some precision scientific instruments, aerospace technology, electronics, pharmaceuticals, and computer technology, while not military devices per se, can also be used by a many of these are purely exported as commercial items without an obvious or intended military use. The export of such items, termed "dual-use," can also be controlled by the United States government and are subject to the export regulations discussed below (0006; see also 0008-0011 discussing dual use goods as related to non-military items and dual-use goods); The export, however, may also, or instead, be classified for other non-military reasons, including classification associated with other regulations of goods, including, for example, food and pharmaceuticals (0041)] The Examiner interprets the disclosure as related to dual-use goods as teaching or suggesting an export simultaneously being included in a plurality of different regulatory categories.

	Regarding claims 7 and 15, the combination of Miller and Sheth teaches the limitations of claims 6 and 14.
	Miller further discloses:
	wherein each regulatory category from among the plurality of different regulatory categories is paired with one or more regulations in one or more jurisdictions.  
	[The United States and most other countries place restrictions on the types of goods that businesses which reside within those countries are allowed to export and import. While many goods and services flow freely between countries and over national borders, certain types of materials present concerns for governments should they be provided to a foreign entity. These are generally termed controlled goods," and the failure to comply with the restrictions carries with it stiff penalties and the denial of export privileges (0004); While the regulations cited above are only United States regulations, one of ordinary skill in the art would readily recognize that the system of the current disclosure would be equally applicable to foreign country's export regulations and classification systems (0039; see also 0053, 0060, 0066 discussing jurisdiction associated with a classification; see also 0008-0009 discussing different laws and departments of the government which regulate exported goods)]
	
	Regarding claim 19, The non-transitory computer readable medium of claim 17, 
	The combination of Miller and Sheth teaches the limitations of claim 17.
	wherein the regulatory-based machine learning algorithm determines whether the object is included in a regulatory category based on a sequence of segment of characters detected within the alphanumeric identifier.  
	The limitations above are taught by addressing the substantially similar limitations of claim 4 and claim 5 [and claim 12 and 13], which are taught by the combination of Miller and Sheth.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, U.S. Patent Application Publication 20120278250, in view of Sheth, U.S. Patent Application Publication 20180322512, and further in view of The USDA Food and Nutrient Database For Dietary Studies, 4.1 – Documentation and User Guide (hereinafter, USDA).
	Regarding claims 2, 10, and 18, the combination of Miller and Sheth teaches the limitations of claims 1, 9, and 17.
	While Miller further discloses that the exports will be classified with an ECCN classification. An ECCN is an five character alpha-numeric classification listed in the Commerce Control List ("CCL," part of the EAR, the entire disclosure of which is incorporated herein by reference) and used to identify items for export control purposes. The CCL is divided into ten broad categories that are further subdivided into five product groups, with first number of the five-character ECCN identifying the category to which the export belongs and the second letter identifying the product group, for example 1A001, 4B994, or 8D001. The ten categories of the CCL, broken down into eleven options, are: 0--Nuclear Materials, Facilities & Equipment (and Miscellaneous Items); 1--Materials, Chemicals, Microorganisms, and Toxins (0041, Fig. 6A), wherein an export with an alphanumeric identifier indicating Category 0 or Category 1 may arguably be interpreted as teaching or suggesting the alphanumeric identifier comprises a description of one or more chemical attributes of the object, in the interest of compact prosecution, the Examiner notes Miller does not explicitly recite that the alphanumeric identifier comprises a description of one or more chemical attributes of the object.  
	However, USDA discloses a code that comprises a description of one or more chemical attributes of the object.
	USDA — which is directed to a database of foods, their nutrient values, and weights for typical food portions — discloses (note the portion in italics is what has not been addressed):
	wherein the alphanumeric identifier comprises a description of one or more chemical attributes of the object.  
	As described by USDA, the Food and Nutrient Database for Dietary Studies (FNDDS) a database of foods, their nutrient values, and weights for typical food portions (pg. 7) and the format of the FNDDS consists of 10 separate but linked data files (referred to as "tables" in the Microsoft Access® database). As shown in figure 1, food code is the primary link (shown as thick solid lines) between the database components. Secondary links between files (shown as dotted lines) include subcode and portion code in the Food Portions & Weights component, and nutrient code in the Nutrients component (pg. 13). The Nutrient code is a unique 5-digit number assigned to a nutrient (pg. 32 Table 10, pg. 103). Appendix A. List of Nutrients/Food Components (Unit) provides examples of “nutrients” such as Calcium, Iron, Magnesium, Phosphorus, Potassium, Sodium, Zinc, Copper, etc. (pg. 49). As described by the disclosure, a nutrient may comprise a chemical, and a nutrient code is a 5-digit number assigned to a nutrient. The Examiner interprets the disclosure as related to a nutrient code as teaching or suggesting an identifier that comprises a description of one or more chemical attributes of the object.
	  Miller teaches systems and methods for classifying goods for export. Sheth teaches a system and method for automatically capturing, analyzing, and manipulating product information. USDA teaches a database of foods, their nutrient values, and weights for typical food portions, wherein the database comprises a plurality of codes. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
USDA and the combination of Miller and Sheth is USDA explicitly recites that an identifier comprises a description of one or more chemical attributes of the object. While USDA also discloses the use of numeric fields and alphanumeric fields as related to the disclosed codes (pg. 19). The Examiner notes that, Miller discloses an alphanumeric classification (0041) and the aspect of an alphanumeric field is taught by the combination of Miller and Sheth, as discussed above. Additionally, Sheth discloses using optical character recognition to process, deconstruct, and parse the product information and/or product image data, which generates text strings from alphanumeric label information (Sheth 0214) and discloses that the ingredient data management platform 20, 700 can associate all of the constituent information 122 obtained from the label of a food product with food codes recognized by the National Health and Nutrition Examination Survey based on the base attributes determined from the label... These NHANES food codes can be shown to aide in food-mapping to determine specific food compositions. In certain aspects of the present disclosure, the NHANES food codes can also be shown to serve as a reference value to drive a unified global approach and global standard giving the ability to classify every ingredient associated with the food product based on the NHANES food codes. In additional aspects of the present disclosure, the automatic assigning master attributes 124 to each of the food products is based on the base attributes 120 and includes applying food codes recognized by the National Health and Nutrition Examination Survey to the product based on the base attributes 120 from the ingredients category (Sheth 0204). USDA further discloses aspects of food codes in the context of NHANES 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a nutrient code that comprises a description of one or more chemical attributes of the object (as taught by USDA) and the features of the system and method for automatically capturing, analyzing, and manipulating product information (as taught by Sheth) with the system and method for classifying goods for export (as taught by Miller) to translate data into a form that can be used for analysis in research projects (USDA pg. 7), wherein the database is updated to reflect the US food supply by incorporating new foods based on what is reported in the survey, updating existing entries, and new and updated nutrients (USDA pg. 9), and to ensure that interrelationships are maintained among the various database files and that updates do not introduce errors (USDA pg. 10).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, U.S. Patent Application Publication 20120278250, in view of Sheth, U.S. Patent Application Publication 20180322512, and further in view of Jayaraman, U.S. Patent Application Publication 20190102683.
	Regarding claims 8 and 16, the combination of Miller and Sheth teaches the limitations of claims 1 and 9.
	The combination of Miller and Sheth does not explicitly recite a confidence value for each of the one or more predicted regulatory categories of the object.
Jayaraman discloses a confidence value for predicted regulatory categories.
	Jayaraman — which is directed to machine learning classification with confidence thresholds — discloses (note the portion in italics is what has not been addressed):
	wherein the processor is further configured to determine a respective confidence value for each of the one or more predicted regulatory categories of the object, 
	[a first example embodiment may involve a machine learning classifier that classifies observations into one or more of i categories...The first example embodiment may also involve a computing device containing a processor and memory, where the memory stores k confidence thresholds, and where the processor is configured to execute instructions stored in the memory to: for each particular confidence threshold in the k confidence thresholds: reclassify, into a null category that is not one of the i categories, any of the j observations for which all of the set of i probabilities are less than the particular confidence threshold, and determine, based on the j observations after reclassification and their associated sets of i probabilities, a respective precision value for a particular category of the i categories and a respective coverage value for the particular category. The processor may also be configured to: based on the k respective precision values and the k respective coverage values, select a specific confidence threshold in the k confidence thresholds; reclassify, into the null category in accordance with the specific confidence threshold, at least some further observations in further output from the machine learning classifier; and provide the reclassified further observations with the the impact of each applied confidence threshold can be determined...this procedure can result in different confidence thresholds being recommended for different categories (0142); The estimated precision and estimated coverage values shown may be associated with various default or user-selected confidence thresholds for each category. Thus, observations in these categories may be reclassified in accordance with the category's confidence threshold in order to separate out observations that the machine learning classifier cannot classify with a high enough confidence (0145; see also 0146-0150)]
	and the outputting further comprises outputting respective confidence values.  
	[various techniques may be employed to improve machine learning classifier efficacy when confidence thresholds are used. The machine learning classifier may be applied to input data with ground truth categories for each observation therein, and produce output (such as output 706). This output is then filtered (i.e., reclassified) by each of some number of confidence thresholds. For each confidence threshold, a precision value, coverage value, and objective function value may be determined. For each category, the highest objective function value across all confidence thresholds may be selected as the recommend default for that category. But the end user may be able to select a confidence threshold with a lower objective function value through use of a graphical user interface (0144; see also 0148, Fig. 8B); There are at least three ways in which this technique improves over traditional machine learning classifiers. First, confidence thresholds can be taken into account, which allows the end user to set aside (reclassify to a null category) observations that the machine learning classifier does not classify with a corresponding degree of certainty. Doing so gives the end user more control over the classification process. Second, the objective function provides a recommended confidence threshold to the end user by default, where this recommendation may be a reasonable tradeoff between precision and coverage. Third, the end user can view pairs of precision and coverage values associated with a number of confidence thresholds. Based on the end user's goals and judgment, he or she can override the default confidence threshold that was determined using the objective function, and select a different pair of precision and coverage values (0150)]
	Miller teaches systems and methods for classifying goods for export. Sheth teaches a system and method for automatically capturing, analyzing, and manipulating product information. Jayaraman teaches machine learning classification with confidence thresholds. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Jayaraman and the combination of Miller and Sheth is Jayaraman explicitly recites a confidence value for predicted regulatory categories.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of machine learning classification with confidence thresholds (as taught by Jayaraman) and the features of the system and method for automatically capturing, analyzing, and manipulating product information (as taught by Sheth) with the system and method for classifying goods for export (as taught by Miller) to take into account confidence Jayaraman 0150), manually review predictions below a confidence threshold to determine their proper classifications (Jayaraman 0004), and to allow a user to override the default confidence threshold based on the user’s goals and judgement (Jayaraman 0150).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Snyder, US Patent Application Publication 20200175110, teaches dynamic regulatory change management.
Ramachan, US Patent Application Publication 20180285810, teaches blockchain transaction recordation in a food supply chain.
Jeffries, US Patent Application Publication 20150262105, teaches workflow software structured around taxonomic themes of regulatory activity.
Frankland, US Patent Application Publication 20020026339, teaches integrated change management.
Quinn, US Patent Application Publication 20060026197, teaches unique identification labeling.
Stopperan, US Patent Application Publication 20040117060, teaches a novel identification method and apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689   
                                                                                                                                                                                                     /MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689